Citation Nr: 0020755	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  98-12 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
January 1987.  In August 1999 the Board of Veterans' Appeals 
(Board) granted entitlement to service connection for left 
shoulder disability and remanded the issue of entitlement to 
an increased (compensable) evaluation for low back strain to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, for additional development.  A 
November 1999 rating decision granted a 10 percent evaluation 
for left shoulder disability and an increased evaluation of 
10 percent for low back strain, both of which became 
effective January 8, 1997. 


FINDING OF FACT

In a statement received by VA in June 2000, the veteran 
indicated that he was satisfied with the evaluation for his 
service-connected low back strain.


CONCLUSION OF LAW

The veteran has withdrawn his appeal.  38 U.S.C.A. §  7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.204 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  An appellant may withdraw his appeal in writing at 
any time before the Board promulgates a final decision.  
38 C.F.R. § 20.204.  

During the pendency of this appeal, a November 1999 rating 
decision granted an increased evaluation of 10 percent for 
low back strain.  A statement was received from the veteran 
in June 2000 in which he expressed his desire to discontinue 
his appeal because he was satisfied with his current rating.  
In a case such as this, a dismissal of the veteran's appeal 
is appropriate.


ORDER

The appeal is dismissed.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

